Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 16, 60-63, and 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over Dority (WO2016161385A1 published 10/06/2016) (US Pat No 6,374,684 B1 (‘684) and US Pat No. 6,818,185B1, (‘185) are fully incorporated by Dority) in view of Elibol et al (US20120061239A1 published 03/15/2012; hereinafter Elibol).
Regarding claim 1, Dority teaches a system comprising: 
a sample cartridge (sample processing cartridge 110 – paragraph 22 and Fig. 2A) configured to hold an unprepared fluid sample (sample processing cartridge comprising a unprepared fluidic sample –paragraph 22), the sample cartridge comprising a plurality of processing chambers fluidically interconnected by a moveable valve body; 
a sample processing module (first sample processing device 300 – Fig. 6) configured for performing sample preparation and analytical testing of the fluid sample within the sample cartridge (first sample processing device 300 engages with a valve of the sample processing cartridge according to the protocol desired for preparation of the sample and is capable of interrogating the sample as to the presence or absence of a particular analyte – paragraph 55), the module having a cartridge receiver adapted to receive and removably couple with the sample cartridge (first sample processing device 300 includes a mechanism 310 that engages with a valve of the sample processing cartridge to facilitate processing by moving the fluid sample into the various chambers of the main body of the cartridge – paragraph 55) and a motor configured to drive movement of the moveable valve to perform sample preparation of the sample within the sample cartridge (a motor such as a stepper motor is typically coupled to a drive train that engages with a feature of the valve – paragraph 52), and 
a chip carrier device (reaction vessel 18 – Figs. 2A-B) having a fluidic interface (“fluidic interface” is interpreted as a liquid tight connection) configured for fluidically coupling with the sample cartridge  (sample processing cartridge 110 and the reaction vessel 18 are assembled – Figs. 2A-B), the fluidic interface being in fluid communication with a flowcell chamber of the chip carrier device (the reaction vessel 18 has a reaction chamber 42 for holding a reaction mixture – ‘185 Fig. 22 and Dority Figs. 2A-C),
However, Dority does not teach a chip carrier device in communication with a diagnostic chip when carried within a carrier portion of the chip carrier device, wherein the carrier portion is configured for supporting the diagnostic chip, the diagnostic chip being a no-leads chip, and includes an electrical interface configured for powering and communicating with the diagnostic chip when supported within the carrier portion of the chip carrier device when operably coupled to the sample cartridge.
Elibol teaches a sensor chip (paragraph 6) with a fluidic interface (FIG. 3A shows a chip assembly such as those of FIGS. 2A and 2B associated with a fluidic interface – paragraph 31) comprising a chip carrier device (sensing chip 210 is mounted on and electrically connected to socket 215 that provides an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 – Fig. 2A and paragraph 27) in communication with a diagnostic chip (sensing chip 210 – Fig. 2A) when carried within a carrier portion of the chip carrier device (sensing chip 210 is mounted on and electrically connected to socket 215 – paragraph 27), wherein the carrier portion is configured for supporting the diagnostic chip (socket 215 supports the sensing chip 210 – paragraph 27), the diagnostic chip being a no-leads chip (chip 210 has been flip-chip bonded to the socket 215 and the electronic interface sealed with a protective fluid-resistant material – paragraph 27), and includes an electrical interface configured for powering and communicating with the diagnostic chip when supported within the carrier portion of the chip carrier device when operably coupled to the sample cartridge (an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 is capable of powering the chip – paragraph 27),  
wherein the sample processing module further includes an instrument interface having an array of electrical contacts (the socket 215 has metal pins that are capable of making a connection to the pads on the chip and interfacing to external electronics – paragraph 27);
wherein the instrument interface is electrically connected with the diagnostic chip when supported within chip carrier device fluidically coupled to the sample cartridge (socket 215 is housed in substrate 220 that has clips 225 that attach the chip assembly to the device that houses the fluidic interface – paragraph 29) (the chip 210 and socket 215 are connect and are capable of forming a fluidic interface with a cartridge in the connected configuration) received within the sample processing module so as to perform analytical testing of the fluid sample utilizing the diagnostic chip (the chip is capable of being used for analytical testing of the fluid sample – paragraph 33) with the sample processing module (perform analytical testing of the fluid sample utilizing the diagnostic chip” is an intended use recitation and per MPEP 2114 is interpreted to read on art capable of being used for the limitation). It would be advantageous to use a sensing chip 210 and socket 215 to gain the ability to connect the chip to external electronics and access additional instruments and computer systems (paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction vessel 18, as taught by Dority, with the sensing chip 210 and socket 215, taught by Elibol, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Dority and Elibol teach fluidic sample preparation devices.
Regarding claim 2, Dority, modified by Elibol, teaches the system of claim 1 wherein the chip carrier device (reaction vessel 18 – Figs. 2A-B) comprises:
a fluid sample adapter portion having the fluidic interface (inlet port 41, outlet port 43, and alignment prongs 44A, 44B – ‘185 Figs. 22-23) configured for fluidically coupling with the sample cartridge, the fluidic interface being in fluid communication with a first set of ports of the fluid sample adapter via a fluidic path (inlet port 41 and outlet port 43 connected to the sample processing cartridge 110 – ‘185 Figs. 22-23 and Dority Fig. 2A);
a flowcell adapter portion integral with (reaction vessel 40 includes a rigid frame 46 – ‘185 Figs. 21-23) or coupleable with the fluid sample adapter, the flowcell adapter defining the flowcell chamber in fluid communication with the fluid sample adapter (the chamber 42 is formed in the rigid frame 46 – ‘185 Figs. 21-23) when coupled thereto via one or more flowcell ports of the flowcell adapter (a channel 52 and channel 50 – ‘185 Figs. 21-23); and
a chip carrier coupleable with the flowcell adapter (the chamber 42 of reaction vessel 18 is capable of holding a socket 215 and sensor chip 210 – Dority Figs. 2A-C and Elibol paragraph 27), the chip carrier including the carrier portion configured for supporting a no-leads chip (reaction vessel 18 is capable of holding a chip 210 that has been flip-chip bonded to the socket 215 – Dority Figs. 2A-C and Elibol paragraph 27) and the electrical interface electrically connected to the carrier portion (an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 is capable of powering the chip – Elibol paragraph 27) so as to power the chip when supported within the carrier portion.
Regarding claim 3, Dority, modified by Elibol, teaches the system of claim 2, wherein the fluid sample adapter (inlet port 41, outlet port 43, and alignment prongs 44A, 44B – ‘185 Figs. 22-23) and the flowcell adapter (reaction vessel 40 includes a rigid frame 46 – ‘185 Figs. 21-23) are defined as an integrally formed component (inlet port 41, outlet port 43, alignment prongs 44A, 44B, and rigid frame 46 are all one piece – ‘185 Figs. 21-23).
Regarding claim 4, Dority, modified by Elibol, teaches the system of claim 2, wherein each of the fluid sample adapter, the flowcell adapter and the chip carrier are substantially planar and stacked in parallel when coupled together within the system (inlet port 41, outlet port 43, alignment prongs 44A, 44B, and rigid frame 46 are all planer and stacked in parallel – ‘185 Figs. 21-23).
Regarding claim 5, Dority, modified by Elibol, teaches the system of claim 2, wherein the cartridge receiver (first sample processing device 300 includes a mechanism 310 that engages with a valve of the sample processing cartridge – paragraph 55) of the module includes a cartridge interface configured to interface with one or more mechanical components of the module (first sample processing device 300 includes a mechanism 310 – paragraph 55) to perform sample processing within the sample cartridge.
Regarding claim 6, Dority, modified by Elibol, teaches the system of claim 5, wherein the one or more mechanical components are configured to move a valve body (first sample processing device 300 includes a mechanism 310 that engages with a valve of the sample processing cartridge – paragraph 55) of the sample cartridge to change fluidic interconnections between a plurality of sample processing chambers of the sample cartridge (processing by moving the fluid sample into the various chambers of the mam body of the cartridge according to the protocol desired – paragraph 55) so as to perform sample processing therein.
Regarding claim 7, Dority, modified by Elibol, teaches the system of claim 2, wherein fluid sample adapter (inlet port 41, outlet port 43, and alignment prongs 44A, 44B – ‘185 Figs. 22-23) is configured such that the fluidic interface includes one or more fluid-tight couplings adapted to couple with one or more sample ports of the sample cartridge (sample processing cartridge 110 and the reaction vessel 18 are assembled as shown in FIG. 2B, a fluid sample is deposited within a chamber of the cartridge – paragraph 38).
Regarding claim 8, Dority, modified by Elibol, teaches the system of claim 7, wherein the one or more fluid-tight couplings of the fluidic interface include a fluidic inlet port (inlet port 41– ‘185 Figs. 22-23) and a fluidic outlet port (outlet port 43 – ‘185 Figs. 22-23) adapted to couple with a corresponding pair of ports on the sample cartridge (sample processing cartridge 110 includes two transfer ports to facilitate flow of the fluid sample through the reaction vessel 18 – Fig. 5A and paragraph 53).
Regarding claim 9, Dority, modified by Elibol, teaches the system of claim 2, wherein the one or more flowcell ports of the flowcell adapter (openings of the channel 52 and channel 50 leading into the chamber 42 – ‘185 Figs. 22) are positioned to sealingly interface with the first set of ports of the fluid sample adapter (openings of the channel 52 and channel 50 leading into the chamber 42 are connected to the outlet port 43 and inlet port 41 respectively – ‘185 Figs. 21-23).
Regarding claim 10, Dority, modified by Elibol, teaches the system of claim 9, wherein the one or more flowcell ports of the flowcell adapter comprise an inlet and an outlet port positioned to interface with a first and second port of the first set of ports of the fluid sample adapter (openings of the channel 52 and channel 50 leading into the chamber 42 are connected to the outlet port 43 and inlet port 41 respectively – ‘185 Figs. 21-23).
Regarding claim 11, Dority, modified by Elibol, teaches the system of claim 2, wherein the chip carrier is substantially planar (chip-mounting plate, for example element 121 is flat– Jeon Fig. 1A and paragraph 61). 
However, Dority, modified by Elibol, does not teach that the carrier portion includes an interface configured for any of the following types of chips: CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips. 
Elibol teaches the carrier portion includes an interface configured for any of the following types of chips (for example, CMOS, Bipolar, or BICMOS processes used for chip manufacture – paragraph 47): CMOS, ISFET, bulk acoustic, non-bulk acoustic, piezo-acoustic and pore array sensor chips. It would be advantageous to use a chip-mounting plate configured for a senor in order to gain the additional function of performing sample analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip-mounting plate, as taught by Dority as modified by Elibol, with a CMOS sensor, taught by Elibol, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority and Elibol both teach fluidic sample preparation devices.
Regarding claim 16, Dority, modified by Elibol, teaches the system of claim 1, further including: a semiconductor diagnostic detection chip (Sensors can be built on a surface of a silicon wafer that is diced up to make individual chips – Elibol paragraph 6) coupleable within the chip carrier device, wherein the chip includes one or more sample preparation features (sensing chip 210 is mounted on and electrically connected to socket 215 that provides an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 – Fig. 2A and paragraph 27).
Regarding claim 60, Dority, modified by Elibol, teaches the system of claim 1, wherein the sample cartridge (sample processing cartridge 110 – paragraph 22 and Fig. 2A) and the chip carrier device (reaction vessel 18 – Figs. 2A-B) are configured so that the chip is oriented vertically with an active area of the chip extending in a vertical direction (reaction vessel 18 is capable of holding a chip and active area of the chip vertically – Dority Figs. 2A-B and Elibol Figs. 1-2B) when the chip is supported and electrically coupled within the chip carrier device while fluidically coupled to the cartridge.
Regarding claim 61, Dority, modified by Elibol, teaches the system of claim 2, wherein the first set of ports of the fluid sample adapter comprise an inlet and outlet of the fluidic path by which fluid sample is transported to an active area of the chip (inlet port 41 and outlet port 43 are connected to the chamber 42 – ‘185 Figs. 22-23 and Dority Fig. 2A) when supported and electrically coupled within the chip carrier device (the chamber 42 of reaction vessel 18 is capable of holding a socket 215 and sensor chip 210 – Dority Figs. 2A-C and Elibol paragraph 27).
Regarding claim 62, Dority, modified by Elibol, teaches the system of claim 2, wherein the chip carrier device includes only a single pair of ports, the single pair of ports being the first set of ports (inlet port 41 and outlet port 43 connected to the sample processing cartridge 110 – ‘185 Figs. 22-23 and Dority Fig. 2A).
Regarding claim 63, Dority teaches a system comprising: 
a sample cartridge (sample processing cartridge 110 – Figs. 2A-D) configured to hold an unprepared sample (method for processing an unprepared sample – paragraph 22), the sample cartridge comprising a plurality of processing chambers fluidically interconnected by a moveable valve body (a plurality of processing chambers fluidically interconnected by a moveable valve body – paragraph 22); Page 6 of 15Appl. No. 16/577,650Attorney Docket No.: 085430-1156467-012010US Response dated August 29, 2022 Response to Final Office Action of April 27, 2022 
a sample processing module (sample processing device 100 – Fig. 2D), having a cartridge receiver adapted to receive and removably couple with the sample cartridge (processing cartridge 110 performs sample preparation and analysis within a sample processing device 100 – paragraph 38) and a motor configured to drive movement of the moveable valve (a motor such as a stepper motor is typically coupled to a drive train that engages with a feature of the valve – paragraph 52) to perform sample preparation of the sample within the sample cartridge (the valve to control movement of the valve and resulting movement of the fluid sample according to the desired sample preparation protocol – paragraph 52); 
a chip carrier (reaction vessel 18 – Figs. 2A-B) device configured for supporting a diagnostic chip therein (capable of holding a chip in the reaction chamber 42 of the reaction vessel – Figs. 2A-B and ‘185 Fig. 21); 
a fluidic interface of the chip carrier device(“fluidic interface” is interpreted as a liquid tight connection) configured for fluidically coupling with the sample cartridge (sample processing cartridge 110 and the reaction vessel 18 are assembled – Figs. 2A-B) and supporting the chip carrier device in a vertical orientation in a chip carrier portion of the chip carrier device (reaction vessel 18 is capable of being held in a vertical configuration – Figs. 2A-B), the fluidic interface being in fluid communication with a flowcell chamber of the chip carrier portion of the chip carrier device (sample processing cartridge 110 is connected to reaction chamber 42 for holding a reaction mixture of the reaction vessel 18 has a – ‘185 Fig. 22 and Dority Figs. 2A-C). 
However, Dority does not teach wherein a chip carrier device in communication with an active area of the diagnostic chip when supported therein, and an electrical interface having a plurality of electrical contacts that are electrically connected with the diagnostic chip when supported within the carrier portion of the chip carrier device while fluidically coupled to the sample cartridge so as to perform, diagnostic detection by the diagnostic chip when supported in the chip carrier device by the sample processing module in addition to sample preparation within the sample processing module.
Elibol teaches a sensor chip (paragraph 6) with a fluidic interface (FIG. 3A shows a chip assembly such as those of FIGS. 2A and 2B associated with a fluidic interface – paragraph 31) comprising a chip carrier device (sensing chip 210 is mounted on and electrically connected to socket 215 that provides an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 – Fig. 2A and paragraph 27) in communication with an active area of the diagnostic chip when supported therein (sensing chip 210 is mounted on and electrically connected to socket 215 – paragraph 27), and 
an electrical interface (the electronic interface sealed with a protective fluid-resistant material – paragraph 27 and Fig. 2A) having a plurality of electrical contacts that are electrically connected with the diagnostic chip (chip 210 has been flip-chip bonded to the socket 215 and the electronic interface sealed with a protective fluid-resistant material – paragraph 27) when supported within the carrier portion of the chip carrier device (socket 215 is housed in substrate 220 that has clips 225 that attach the chip assembly to the device that houses the fluidic interface – paragraph 29) while fluidically coupled to the sample cartridge (an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 is capable of powering the chip – paragraph 27) so as to perform, diagnostic detection by the diagnostic chip (the chip can be used for pathogen detection, i.e., the detection of the presence or absence of pathogens or their genetic variants – paragraph 7) when supported in the chip carrier device by the sample processing module in addition to sample preparation within the sample processing module (“so as to perform, diagnostic detection by the diagnostic chip when supported in the chip carrier device by the sample processing module in addition to sample preparation within the sample processing module” is an intended use recitation and per MPEP 2114 is interpreted to read on art capable of being used for the limitation). It would be advantageous to use a sensing chip 210 and socket 215 to gain the ability to connect the chip to external electronics and access additional instruments and computer systems (paragraph 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction vessel 18, as taught by Dority, with the sensing chip 210 and socket 215, taught by Elibol, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Dority and Elibol teach fluidic sample preparation devices.
Regarding claim 66, Dority, modified by Elibol, teaches the system of claim 63, wherein the chip carrier device includes removably coupling features that secured the diagnostic chip when supported within the chip carrier device to facilitate processing of the diagnostic chip and allow removal of the diagnostic chip after testing is complete (socket 215 is housed in substrate 220 that has clips 225 that attach the chip assembly to the device that houses the fluidic interface – Elibol paragraph 29).
Regarding claim 67, Dority, modified by Elibol, teaches the system of claim 63, wherein the fluidic interface and the chip carrier portion, and flowcell chamber are formed as one integral component (inlet port 41, outlet port 43, alignment prongs 44A, 44B, and rigid frame 46 are all one piece – ‘185 Figs. 21-23). 
Regarding claim 68, Dority, modified by Elibol, teaches the system of claim 1, wherein the cartridge receiver of the sample processing module (first sample processing device 300 – Fig. 6) is adapted to receive and removably couple with the sample cartridge holding an unprepared sample (sample processing cartridge 110 can be removed from the sample processing device 100 – Fig. 2D), the sample cartridge comprising a plurality of processing chambers fluidically interconnected (a plurality of processing chambers fluidically interconnected by a moveable valve body – paragraph 22) by one or more mechanisms (a mechanism 310 that engages with a valve of the sample processing cartridge to facilitate processing by moving the fluid sample into the various chambers – paragraph 55), wherein the cartridge receiver further includes: 
a cartridge interface unit (a mechanism 310 that engages with a valve of the sample processing cartridge – paragraph 55) configured for moving the valve body to change fluidic interconnections between the plurality of sample processing chambers (mechanism 310 that engages with a valve of the sample processing cartridge to facilitate processing by moving the fluid sample into the various chambers – paragraph 55), 
a pressure interface unit (applying pressure to a pressure interface unit to move fluid between the plurality of processing chambers according to position of the valve body – paragraph 22) for applying pressure to move fluid among the plurality of processing chambers according to position of the valve body (first sample processing device is a sample preparation apparatus that employs a rotary valve configuration to control fluidic movement within a cartridge – paragraph 8), 
a sample preparation controller configured to electronically communicate with the assay processing device (receiving an electronic instruction by the system, which can include either the first and/or the second sample processing device – paragraph 43) and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample within the sample cartridge (first sample processing device is capable of controlling the sample cartridge to process a sample via a fluid control and processing system for controlling fluid flow among a plurality of chambers within a cartridge – paragraph 10), and 
a chip control unit component having the instrument interface and being configured to perform analysis of the sample with the chip carried within the chip carrier device via the instrument interface (the invention can include a first sample processing device that is modified to allow sampling preparation and analysis within the first sample processing device – paragraph 55).
Regarding claim 69, Dority, modified by Elibol, teaches the system of claim 68.
However, Dority, modified by Elibol, does not teach wherein the chip control unit further includes one or more active components configured for signal integrity, signal amplification, multiplexing or any combination thereof.
Elibol teaches wherein the chip control unit further includes one or more active components configured for signal integrity, signal amplification (circuitry contained within the chip is electrically connected to additional devices that, for example, amplify and record signals, collect and analyze signal data, and provide power – paragraph 18), multiplexing or any combination thereof. It would be advantageous to amplify signals to facilitate data analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip, as taught by Dority as modified by Elibol, with the amplify and record signals functions, taught by Elibol, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Dority and Elibol teach fluidic sample preparation devices.  
Regarding claim 70, Dority, modified by Elibol, teaches the system of claim 68, 
However, Dority, modified by Elibol, does not teach wherein the sample processing module further comprises: a processor unit configured to perform an analysis of a fluid sample exposed to an active element of the diagnostic chip supported in the chip carrier device via the plurality of contacts of the instrument interface.
Elibol teaches wherein the sample processing module further comprises: 
a processor unit (electronics that supply power to the sensor chip, drive the sensor chip, and or measure and or record and or analyze information from the chip – paragraph 27) configured to perform an analysis of a fluid sample exposed to an active element of the diagnostic chip supported in the chip carrier device via the plurality of contacts of the instrument interface (an electronic interface between the chip 210 and the external electronics that drive the sensor chip 210 and measure and record information from the chip 210 – paragraph 27). It would be advantageous to additional electronics to gain additional sample analysis functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Dority as modified by Elibol, with the amplify and record signals functions, taught by Elibol, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Dority and Elibol teach fluidic sample preparation devices.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dority, modified by Elibol, in view of Petersen et al (US Patent No. 6,818,185 published 11/16/2004; hereinafter Petersen).
Regarding claim 17, Dority, modified by Elibol, teaches the system of claim 16. 
However, Dority, modified by Elibol, does not teach wherein the one or more sample preparation features are configured to perform any of electrophoretic-based separation; fluidic pumping; and electrowetting-based fluidic manipulation.
Peterson teaches a cartridge with a chip control unit wherein the one or more sample preparation features are configured to perform any of electrophoretic-based separation; fluidic pumping (appropriate set of instructions for controlling the time-sequence of fluidic operations to be carried out with the inserted cartridge – column 20 lines 9-12) (a pressure source such as a pump is used to move fluids – column 16 lines 38-47); and electrowetting-based fluidic manipulation. It would be advantageous to a chip control unit to control the analysis steps to ensure that the right analysis is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reaction vessel, as taught by Dority as modified by Elibol, with the chip control unit, taught by Petersen, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority, Elibol, and Petersen all teach fluidic devices for preparing sample.
Claim 64-65 is rejected under 35 U.S.C. 103 as being unpatentable over Dority, modified by Elibol, in view of Barabi et al (US Patent No. 6,220,870 B1 published 04/24/2001; hereinafter Barabi).
Regarding claim 64, Dority, modified by Elibol, teaches the system of claim 63, 
However, Dority, modified by Elibol, does not teach wherein the electrical interface includes an instrument interface board configured to move or pivot toward the chip carrier device so as to securely engage corresponding electrical contacts electrically connected to the chip when the sample cartridge coupled with the chip carrier device is received within the sample processing module.
Barabi teaches a socket and chip mounting solution wherein the electrical interface (docking platform – Fig. 5A) includes an instrument interface board (pogo pin probe array – Fig. 5A and column 6 line 1) configured to move or pivot toward the chip carrier device so as to securely engage corresponding electrical contacts electrically connected to the chip when the sample cartridge coupled with the chip carrier device is received within the sample processing module (pogo pin probe array move towards the planar solder ball array 37 of the BGA chip 15 – Fig. 5C). It would be advantageous to use pogo pins to gain precise centering of the pogo pins relative to the chip's I/O contacts to prevent poor electrical interfaces and prevent misalignments.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip and socket, as taught by Dority as modified by Elibol, with the pogo pins, taught by Barabi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority, Elibol, and Barabi all teach electronic devices.
Regarding claim 65, Dority, modified by Elibol, teaches the system of claim 63.
However, Dority, modified by Elibol, does not teach wherein the plurality of electrical contacts of the instrument interface comprise pogo pins that resiliently engage electrical contact pads electrically connected with the diagnostic chip.
Barabi teaches a socket and chip mounting solution wherein the plurality of electrical contacts of the instrument interface comprise pogo pins (pogo pin probe array – Fig. 5A and column 6 line 1) that resiliently engage electrical contact pads electrically connected with the diagnostic chip (pogo pin probe array move towards the planar solder ball array 37 of the BGA chip 15 – Fig. 5C). It would be advantageous to use pogo pins to gain precise centering of the pogo pins relative to the chip's I/O contacts to prevent poor electrical interfaces and prevent misalignments.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip and socket, as taught by Dority as modified by Elibol, with the pogo pins, taught by Barabi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Dority, Elibol, and Barabi all teach electronic devices.
Allowable Subject Matter
Claim 12, with dependent claims 13-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 12, the art on record does not teach the limitation “chip carrier is configured for coupling with the electrical contacts of the chip on a first side thereof and the electrical interface is disposed on an opposing side”. Furthermore, the examiner did not find a motivation for making the modification to arrive at the claimed “electrical contacts of the chip on a first side thereof and the electrical interface is disposed on an opposing side” configuration.
Response to Arguments
	Applicant’s addition arguments with respect to the 102/103 rejections of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797